
	
		I
		111th CONGRESS
		2d Session
		H. R. 4966
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend section 5316 of title 31, United States Code, to
		  establish a reporting requirement for any stored value device carried out of,
		  into, or through the United States, to establish registration requirements for
		  stored value device businesses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stored Value Device Registration and Reporting Act of
			 2010.
		2.Definitions
			(a)Definition of
			 financial institutionParagraph (2) of section 5312(a) of title
			 31, United States Code is amended—
				(1)by redesignating
			 subparagraphs (Y) and (Z) as subparagraphs (Z) and (AA), respectively;
			 and
				(2)by inserting after
			 subparagraph (X) the following new subparagraph:
					
						(Y)a person engaged in the business of—
							(i)issuing stored
				value devices; or
							(ii)processing
				transactions related to a stored value device, including accessing information
				pertaining to the funds stored on such device, retrieving the funds stored on
				such device, or adding funds to be stored on such
				device;
							.
				(b)Definition of
			 monetary instrumentsSubparagraph (B) of section 5312(a)(3) of
			 title 31, United States Code, is amended by inserting after travelers’
			 checks, the following: stored value devices,.
			(c)Stored value
			 device definedSubsection (a) of section 5312 of title 31, United
			 States Code, is amended by adding at the end the following new
			 paragraphs:
				
					(7)Stored value
				device definedThe term
				stored value device means a device that—
						(A)stores, or is capable of storing, funds
				represented in electronic format (whether or not specially encrypted) in such a
				way as to allow such funds to be retrievable and transferable
				electronically;
						(B)is used to obtain money, goods, services,
				or any other thing of value, or that can be used to initiate a transfer of
				funds (other than a transfer originated solely by paper instrument); and
						(C)is not a credit
				card or a debit card, as such terms are defined by the Secretary of the
				Treasury.
						.
			3.Registration of
			 stored value device businesses
			(a)In
			 generalSubchapter II of
			 chapter 53 of title 31, United States Code, is amended by inserting after
			 section 5330 the following new section:
				
					5330A.Registration
				of stored value device businesses
						(a)Registration
				with Secretary of the Treasury required
							(1)In
				generalAny person who owns
				or controls a stored value device business shall register the business (whether
				or not the business is licensed as a stored value device business in any State)
				with the Secretary of the Treasury not later than the end of the 180-day period
				beginning on the later of—
								(A)the date of the enactment of the Stored
				Value Device Registration and Reporting Act of 2010; or
								(B)the date on which
				the business is established.
								(2)Form and manner
				of registrationSubject to
				the requirements of subsection (b), the Secretary of the Treasury shall
				prescribe, by regulation, the form and manner for registering a stored value
				device business pursuant to paragraph (1).
							(3)Businesses
				remain subject to State lawThis section shall not be construed
				as superseding any requirement of State law relating to stored value device
				businesses operating in such State.
							(4)False and
				incomplete informationThe
				filing of false or materially incomplete information in connection with the
				registration of a stored value device businesses shall be considered as a
				failure to comply with the requirements of this subchapter.
							(b)Contents of
				RegistrationThe registration
				of a stored value device business under subsection (a) shall include the
				following information:
							(1)The name and location of the
				business.
							(2)The name and
				address of each person who—
								(A)owns or controls
				the business;
								(B)is a director or
				officer of the business; or
								(C)otherwise
				participates in the conduct of the affairs of the business.
								(3)The name and
				address of any depository institution at which the business maintains a
				transaction account (as defined in section 19(b)(1)(C) of the Federal Reserve
				Act).
							(4)An estimate of the
				volume of business in the coming year (which shall be reported annually to the
				Secretary).
							(5)Such other
				information as the Secretary of the Treasury may require.
							(c)Agents of stored
				value device business
							(1)Maintenance of
				lists of agentsPursuant to regulations which the Secretary of
				the Treasury shall prescribe, each stored value device business shall—
								(A)maintain a list
				containing the names and addresses of all persons authorized to act as an agent
				for such business in connection with activities described in subsection (d)(1)
				and such other information about such agents as the Secretary may require;
				and
								(B)make the list and
				other information available on request to any appropriate law enforcement
				agency.
								(2)Treatment of
				agentThe Secretary of the
				Treasury shall prescribe regulations establishing, on the basis of such
				criteria as the Secretary determines to be appropriate, a threshold point for
				treating an agent of a stored value device business as a stored value device
				business for purposes of this section.
							(d)Stored value
				device business definedFor
				purposes of this section, the term stored value device business
				means a person other than the United States Postal Service who—
							(1)is engaged in the
				business of—
								(A)issuing stored
				value devices; or
								(B)processing
				transactions related to a stored value device, including accessing information
				pertaining to the funds stored on such device, retrieving the funds stored on
				such device, or adding funds to be stored on such device; and
								(2)is not a depository institution (as defined
				in section 5313(g)).
							(e)Civil penalty
				for failure To comply with registration requirements
							(1)In
				generalAny person who fails to comply with any requirement of
				this section or any regulation prescribed under this section shall be liable to
				the United States for a civil penalty of $5,000 for each such violation.
							(2)Continuing
				violationEach day a violation described in paragraph (1)
				continues shall constitute a separate violation for purposes of such paragraph.
							(3)AssessmentsAny
				penalty imposed under this subsection shall be assessed and collected by the
				Secretary of the Treasury in the manner provided in section 5321 and any such
				assessment shall be subject to the provisions of such section.
							(f)Small business
				exemptionThe Secretary of the Treasury shall prescribe
				regulations establishing, on the basis of such criteria as the Secretary
				determines to be appropriate, a threshold point under which small stored value
				device businesses will not be required to register under this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 53 of title 31,
			 United States Code, is amended by inserting after the item relating to section
			 5330 the following new item:
				
					
						5330A. Registration of stored value device
				businesses.
					
					.
			4.Stored value device
			 study
			(a)In
			 generalThe Secretary of the
			 Treasury, in consultation with the Attorney General, the Secretary of Homeland
			 Security, and the Director of National Intelligence, shall carry out a study on
			 stored value devices. Such study shall include—
				(1)an analysis of the extent to which stored
			 value devices are used for the purpose of providing—
					(A)payments related
			 to drug trafficking;
					(B)payments related
			 to human trafficking; or
					(C)financial support
			 to terror cells operating within the United States;
					(2)an analysis of the extent to which stored
			 value devices issued by foreign entities are being utilized in the United
			 States, including the typical countries of origin of such devices and the
			 typical values of such devices when imported into the United States;
				(3)an analysis of the extent to which stored
			 value devices issued by United States entities are being utilized outside the
			 United States, including the typical locations where value is added to such
			 device and where value is typically subtracted internationally;
				(4)an identification
			 of any trends in stored value addition and subtraction that appear to be
			 associated with drug trafficking or human trafficking;
				(5)a
			 list of stored value device types which are now or may soon be used for money
			 trafficking;
				(6)recommendations on
			 methods to collect data related to stored value device transactions for
			 purposes of law enforcement and intelligence analysis in a manner consistent
			 with the Foreign Intelligence Surveillance Act and privacy laws; and
				(7)an analysis of
			 whether requiring certain information to be printed, or otherwise made
			 available, on stored value devices would help customs and law enforcement
			 officers identify such devices and track the origins of such devices, where
			 such information could include the name and address of the device issuer, the
			 maximum value of funds that can be stored on such device, and the fact that the
			 device is a stored value device.
				(b)ReportNot
			 later than the end of the 180-day period beginning on the date of the enactment
			 of this Act, the Secretary of the Treasury shall submit a report to the
			 Congress containing all findings and determinations made in carrying out the
			 study required under subsection (a).
			(c)Stored value
			 device definedFor purposes of this section, the term
			 stored value device shall have the meaning given such term under
			 section 5312(a)(7) of title 31, United States Code.
			
